   Case 3:21-cv-00819-TKW-EMT Document 1 Filed 05/31/21 Page 1 of 6




                        UNITED STATES DISTRICT COURT
                        NORTHERN DISTRICT OF FLORIDA
                             PENSACOLA DIVISION



 ALL SAINTS REAL ESTATE, INC.,
 D/B/A REALTY MASTER OF FL,                     CASE NO.: 3:21-cv-819

        Plaintiff,

 vs.

 INDIAN HARBOR
 INSURANCE COMPANY,

      Defendant.
 ____________________________

            DEFENDANT’S NOTICE OF AND PETITION FOR REMOVAL

       Defendant, INDIAN HARBOR INSURANCE COMPANY (“Defendant”), by and

through its undersigned counsel, and in accordance with the applicable Federal Rules

of Civil Procedure, Local Rules of the United States District Court for the Northern

District of Florida, and 28 U.S.C. §§ 1332, 1441(a) and 1446, hereby files this Notice

of and Petition for Removal. Defendant requests that this Court remove this action

from the Circuit Court of the First Judicial Circuit, in and for Escambia County, Florida,

to the United States District Court for the Northern District of Florida, Pensacola

Division, and states as follows:

                                     Background

       1.      On or about April 22, 2021, Plaintiff, ALL SAINTS REAL ESTATE, INC.,

D/B/A REALTY MASTER OF FL (“Plaintiff”), filed a civil action in the Circuit Court of

the First Judicial Circuit, in and for Escambia County, Florida under the name and


                                            1
   Case 3:21-cv-00819-TKW-EMT Document 1 Filed 05/31/21 Page 2 of 6




style All Saints Real Estate, Inc., d/b/a Realty Master of FL v. Indian Harbor Insurance

Company, Case No. 2021-CA-1036 (the “Circuit Court Case”). See Complaint, filed

contemporaneously herewith. Defendant was served with Plaintiff’s Complaint on or

about May 3, 2021.

       2.     The Complaint in the Circuit Court Case seeks benefits under a policy

of insurance issued by Defendant and alleges one claim for breach of contract.

                Removal is Proper Based on Diversity Jurisdiction

       3.     This action is within original jurisdiction of the United States District

Court, pursuant to 28 U.S.C. § 1332, as the matter in controversy exceeds the sum or

value of $75,000.00, exclusive of interest and costs, and is between citizens of

different states. See 28 U.S.C. § 1332(a)(1).

There is Complete Diversity of Citizenship

       4.     Pursuant to 28 U.S.C. § 1332 “[a] corporation shall be deemed a citizen

of any state by which it has been incorporated and of the state where it has its principal

place of business.”

       5.     Plaintiff, ALL SAINTS REAL ESTATE, INC., D/B/A REALTY MASTER

OF FL, is a Florida for-profit corporation with its principal place of business at 4400

Bayou Blvd., Suite 58B, Pensacola, Florida, 32503. See Complaint ¶ 1.

       6.     Defendant is a Delaware corporation with its principal place of business

at 70 Seaview Avenue, Stamford, Connecticut, 06902.              See Florida Office of

Insurance Regulation record attached as Exhibit 1.




                                            2
   Case 3:21-cv-00819-TKW-EMT Document 1 Filed 05/31/21 Page 3 of 6




       7.     Accordingly, there is complete diversity of citizenship between the

parties to this action under 28 U.S.C. 1332(a)(2) because the parties are citizens of

different states.

The Amount in Controversy Exceeds the Jurisdictional Amount

       8.     In addition, the amount in controversy exceeds the sum or value of

$75,000, exclusive of interest and costs.

       9.       Where a plaintiff has not alleged a specific amount of damages, a

removing defendant bears the burden to show by a preponderance of the evidence

that the amount in controversy meets the jurisdictional requirement.           Devore v.

Howmedica Osteonics Corp., 2009 U.S. Dist. LEXIS 94040, *21 (M.D. Fla. Sept. 28,

2009). If a district court cannot determine the amount of controversy from the face of

the complaint, it should consider the allegations in the notice of removal and any

summary judgment type evidence that the amount in controversy exceeds

$75,000.00, including post-suit settlement offers. See Hardesty v. State Farm Mut.

Auto. Ins. Co., 2009 U.S. Dist. LEXIS 45800, *3 (M.D. Fla. 2009); Depina v. Iron

Mountain Information Management, Inc., 2005 U.S. Dist. LEXIS 38831, *2 (M.D. Fla.

2005); Martin v. Mentor Corp., 142 F. Supp. 2d 1346, 1349 (M.D. Fla. 2001).

       10.    In the instant case, Plaintiff has alleged in its Complaint that it is making

a claim in the amount of $95,979.26 for damages to unit 58A&B, and a claim in the

amount of $184,213.13 for damages to unit 52 A&B. See Complaint ¶¶ 32, 24. It has

also attached a sworn proof of loss and estimates supporting these amounts as

Exhibits A, C, and D to the Complaint.




                                            3
   Case 3:21-cv-00819-TKW-EMT Document 1 Filed 05/31/21 Page 4 of 6




       11.    Accordingly, the amount in controversy in this case exceeds the

jurisdictional amount under 28 U.S.C. § 1332(a)(1).

                                         Venue

       12.    The United States District Court for the Northern District of Florida,

Pensacola Division, includes the judicial circuit in which Plaintiff filed its Complaint.

Thus, removal is proper to this Court pursuant to 28 U.S.C. § 1446(a).

                    Compliance with Procedural Requirements

       13.    Pursuant to 28 U.S.C. § 1446(b), a “notice of removal of a civil action or

proceeding shall be filed within 30 days after the receipt by the defendant, through

service or otherwise, of a copy of the initial pleading setting forth the claim for relief

upon which such action or proceeding is based . . .” This Notice of and Petition for

Removal has been filed within thirty (30) days of the receipt by Defendant of notice of

the basis for removal. Defendant first ascertained that this case was removable upon

service of the Complaint on April 20, 2021. Thus, this notice of removal is timely filed

pursuant to 28 U.S.C. § 1446(b).

       14.    Copies of all processes, pleadings, orders and other papers or exhibits

of every kind currently on file with the state court are filed with this notice of removal

as required by 28 U.S.C. § 1446(a) and Local Rule 7.2(A).

       15.    Pursuant to 28 U.S.C. § 1446(d), Defendant will provide written notice

of removal of this action to all parties in this action and will file a copy of the notice

with the Clerk of the Circuit Court of the First Judicial Circuit, in and for Escambia

County, Florida.




                                            4
   Case 3:21-cv-00819-TKW-EMT Document 1 Filed 05/31/21 Page 5 of 6




       WHEREFORE, Defendant, INDIAN HARBOR INSURANCE COMPANY,

respectfully requests that the United States District Court for the Northern District of

Florida, Pensacola Division, accept the removal of this action from the state court and

direct that the Circuit Court of the First Judicial Circuit in and for Escambia County,

Florida have no further jurisdiction of this matter unless and until this case is

remanded.

       DATED this 31st day of May, 2021.

                                         Respectfully submitted,

                                          /s/ Christine A. Wasula
                                          ROBERT ALDEN SWIFT
                                          FBN: 018518
                                          CHRISTINE A. WASULA
                                          FBN: 0148164
                                          JOSHUA BURROWS
                                          FBN: 58852
                                          COLE, SCOTT, & KISSANE, P.A.
                                          Tower Place, Suite 400
                                          1900 Summit Boulevard
                                          Orlando, FL 32810
                                          Telephone: (321) 972-0000
                                          Facsimile: (321) 972-0099
                                          Email: robert.swift@csklegal.com
                                          Email: christine.wasula@csklegal.com
                                          Email: joshua.burrows@csklegal.com

                                          Attorneys for Defendant, Indian Harbor
                                          Insurance Company




                                           5
   Case 3:21-cv-00819-TKW-EMT Document 1 Filed 05/31/21 Page 6 of 6




                            CERTIFICATE OF SERVICE

      I hereby certify that on May 31, 2021, I filed the foregoing with the Clerk of

Court via the CM/ECF filing system, which will send a notice of electronic filing to:

William L. Flournoy, Esq., The Bush Law Group, LLC, 6622 Southpoint Drive South,

Suite 190, Jacksonville, FL 32216, Counsel for Plaintiff.



                                         /s/ Christine A. Wasula
                                         Christine A. Wasula
                                         FBN: 0148164




                                          6
